DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 06/27/2022 has been entered. Claims 1 and 9 have been amended. Claims 1-2, 4-5, 8-10, 12-13 and 16 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-2, 4-5, 8-10, 12-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-5, 8-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al. (US 20180141787 A1) in view of Floeder et al. (US 20110224918 A1) and further in view of Morawitz et al. (20190139211) and Stokowski (US 20050254065 A1).
Regarding claim 1, Rudy teaches a system for performing automated defect detection for a flexible member using image processing (optical detection system of Fig. 4), the system comprising: 
one or more sensors (image capture assemble 410 of Fig. 4) configured to monitor a flexible member (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); and 
a processor (e.g. optical control system 412 of Fig. 4) configured to receive reference image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]), compare the image data with the reference image data (The optical detection system 400 may then analyze the captured image, for example, by comparing relative positions of components in the captured image and the baseline image or comparing relative conditions or appearances of the components in the captured image and the baseline image, see [0046]), determine a defect based on the comparison (The optical detection system 400 may then determine a status or condition of the detected component based on the comparison, see [0046] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see [0044]) and a threshold setting information for the flexible member (the baseline value corresponds to a predetermined limit position of the hook block 37 relative to the boom tip, see [0063]), and transmit a notification based on the defect (In response to determining one or more of the conditions or statuses above, the optical detection system 400 may generate an alert, message, alarm or the like to inform the operator of a determined condition or status, see [0087]).
However, Rudy does not teach an image processor configured to convert the sensor data from the one or more sensors to image data and wherein the threshold setting information is based on a received application information for the flexible member; wherein the threshold setting information comprises different acceptable thresholds and different tolerances for operation based at least in part on the received application information; wherein the processor is further configured to determine a location of the defect of the flexible member.
In an analogous art, Floeder teaches an image processor (image acquisition devices 26, see [0075]) configured to convert the sensor data from the one or more sensors to image data (Image acquisition devices 26 scan sequential portions of the continuously moving web 20 to obtain image data, see [0075] and imaging devices 26 may be cameras that directly provide a digital data stream or an analog camera with an additional analog to digital converter, see [0076]) and wherein the threshold setting information (e.g. setting information 236-246 of Fig. 14) is based on a received application information for the flexible member (interface module 230 provides a plurality of input mechanisms 236-244 by which the user can select one or more product selection parameters for consideration by conversion control engine 214 when generating a recommended conversion plan, see [0153]); wherein the threshold setting information comprises different acceptable thresholds (weights information 302-310 of Fig. 15) and different tolerances for operation (Example differences in sensitivity include a 5% relative difference, a 10% relative difference, a 20% relative difference and a 30% relative difference in, for example, a pixel size, brightness or other characteristic for repeat and random anomalies, see [0172]) based at least in part on the received application information (Conversion control engine 214 then adjusts each of the parameters in accordance with a user-configurable weighting, as shown in FIG. 6 (530), and computes a total weighted average for each product (532). Conversion control engine 214 selects the product corresponding to the maximum weighted average of the parameters (534), generates a conversion plan 222I for the selected product based on the respective defect map, see [0197] and Further, the sensitivity of the different sets of defect detection recipes may be tuned on a per-product basis in view of perceived customer satisfaction or tolerance of repeat anomalies, see [0014]), wherein the processor is further configured to determine a location of the defect of the flexible member (That is, based on the position data from fiducial mark controller 30, analysis computer 28 determines the x, y, and possibly z position for each anomaly within the coordinate system used by the current process line, see [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].
 However, Rudy and Floeder do not teach map the defect to a remaining life of the flexible member based on the received application information.
In an analogous art, Morawitz teaches mapping a  defect to a remaining life of the flexible member based on the received application information (the driver finds, for example, as further pieces of driver information, the vehicle number (marked with "A"), the particular date of the first application for each of the two track belts 9 (marked with "B"), the road-travel portion ascertained via GPS (marked with "C"), the ascertained absolute value for the lug height for each of the two track belts 9 (marked with "D"), and the remaining service life and the state of wear for each of the two track belts 9 (marked with "E"), see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Floeder with the remaining life of Morawitz to provide a monitoring system and methodology wherein the remaining service life can be more precisely ascertained as suggested, see Morawitz [0052].
However, Rudy, Floeder and Morawitz do not teach wherein each of the one or more sensors include respective optical fibers located in a respective optical port, each of the one or more sensors configured to transmit a respective optical signal from the port toward the flexible member and each of the one or more sensors configured to receive the optical signal reflected from a surface of the flexible member through the respective port, wherein 3 optical fibers are spaced 120 degrees.
In an analogous art, Stokowski teaches wherein each of the one or more sensors include respective optical fibers located in a respective optical port (The interferometer 1050 may include a first waveguide 1012, a second waveguide 1014 and a third waveguide 1016. The waveguides may be fiberoptic cables or integrated waveguides that transmit light, [0076]), each of the one or more sensors configured to transmit a respective optical signal from the port toward the flexible member and each of the one or more sensors configured to receive the optical signal reflected from a surface of the flexible member through the respective port (The light exiting the first waveguide 1012 is reflected from a first area 1024 of an object surface (such as that of a mask blank) back into the waveguide 1012. The interferometer 1050 may include a lens assembly 1026 and an autofocus system 1038 which focuses the light onto area 1024 and back into waveguide 1012. Light within the third waveguide 16 may be reflected from a second area 1027 of the object surface back into the waveguide 1016, [0078]), wherein 3 optical fibers are spaced 120 degrees (The output of the tri-coupler 1010 is three light beams with intensities that are out of phase with each other by approximately 120 degree, [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Floeder and Morawitz with the tri-coupler of Stokowski to provide an optical fiber inspecting device and method wherein the number of optical components required is significantly reduced as suggested.

Regarding claim 2, Rudy as modified by Floeder, Morawitz and Stokowski teaches the system of claim 1 and Morawitz further teaches wherein the processing module is configured to determine the defect further comprises categorizing the defect into one or more classes based at least in part on the defect (Analysis computer 28 may classify an anomaly into different defect classes if necessary. For instance, there may be unique defect classes to distinguish between spots, scratches, and oil drips. Other classes may distinguish between further types of defects, see Floeder [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder and Stokowski to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].

Regarding claim 4, Rudy as modified by Floeder, Morawitz and Stokowski teaches the system of claim 1, wherein the flexible member is one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 5, Rudy as modified by Floeder, Morawitz and Stokowski teaches the system of claim 1, wherein the reference image data is based on the flexible member (The optical control system 402 may also detect, or be provided with, a baseline width W.sub.rb for a rope wrap 52, wire or strand 50. The baseline width W.sub.rb may be input to the optical control system 402 by an operator, or identified in a captured image, see Rudy [0059]).

Regarding claim 8, Rudy as modified by Floeder, Morawitz and Stokowski teaches the system of claim 1, wherein the notification comprises a location of the defect, a number of defects, a type of defect, or a recommendation for performing a service relating to the flexible member (The crane control system 300 may then alert the operator other personnel to the determined status or condition and carry out crane control functions in response to the determined status, see Rudy [0043] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see Rudy [0044]).

Regarding claim 9, Rudy teaches a method for performing automated defect detection for a flexible member using image processing (method of determining a condition of a crane component of Fig. 18), the method comprising: 
monitoring, by one or more sensors (image capture assemble 410 of Fig. 4), a flexible member to obtain sensor data (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); 
receiving reference image data to compare to the image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]); 
determining a defect based on the comparison and threshold setting information for the flexible member (The optical detection system 400 may then determine a status or condition of the detected component based on the comparison, see [0046] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see [0044] and the baseline value corresponds to a predetermined limit position of the hook block 37 relative to the boom tip, see [0063]); and 
transmitting a notification based on the defect (In response to determining one or more of the conditions or statuses above, the optical detection system 400 may generate an alert, message, alarm or the like to inform the operator of a determined condition or status, see [0087]).
However, Rudy does not teach converting sensor data from the one or more sensors to image data and wherein the threshold setting information is based on a received application information for the flexible member; wherein the threshold setting information comprises different acceptable thresholds and different tolerances for operation based at least in part on the received application information; determining a location of the defect of the flexible member.
In an analogous art, Floeder teaches converting sensor data from the one or more sensors to image data (Image acquisition devices 26 scan sequential portions of the continuously moving web 20 to obtain image data, see [0075] and imaging devices 26 may be cameras that directly provide a digital data stream or an analog camera with an additional analog to digital converter, see [0076]) and wherein the threshold setting information (e.g. setting information 236-246 of Fig. 14) is based on a received application information for the flexible member (interface module 230 provides a plurality of input mechanisms 236-244 by which the user can select one or more product selection parameters for consideration by conversion control engine 214 when generating a recommended conversion plan, see [0153]); wherein the threshold setting information comprises different acceptable thresholds (weights information 302-310 of Fig. 15) and different tolerances for operation (Example differences in sensitivity include a 5% relative difference, a 10% relative difference, a 20% relative difference and a 30% relative difference in, for example, a pixel size, brightness or other characteristic for repeat and random anomalies, see [0172]) based at least in part on the received application information (Conversion control engine 214 then adjusts each of the parameters in accordance with a user-configurable weighting, as shown in FIG. 6 (530), and computes a total weighted average for each product (532). Conversion control engine 214 selects the product corresponding to the maximum weighted average of the parameters (534), generates a conversion plan 222I for the selected product based on the respective defect map, see [0197] and Further, the sensitivity of the different sets of defect detection recipes may be tuned on a per-product basis in view of perceived customer satisfaction or tolerance of repeat anomalies, see [0014]), determining a location of the defect of the flexible member (That is, based on the position data from fiducial mark controller 30, analysis computer 28 determines the x, y, and possibly z position for each anomaly within the coordinate system used by the current process line, see [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].
 However, Rudy and Floeder do not teach mapping the defect to a remaining life of the flexible member based on the received application information.
In an analogous art, Morawitz teaches mapping the defect to a remaining life of the flexible member based on the received application information (The  driver finds, for example, as further pieces of driver information, the vehicle number (marked with "A"), the particular date of the first application for each of the two track belts 9 (marked with "B"), the road-travel portion ascertained via GPS (marked with "C"), the ascertained absolute value for the lug height for each of the two track belts 9 (marked with "D"), and the remaining service life and the state of wear for each of the two track belts 9 (marked with "E"), see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Floeder with the remaining life of Morawitz to provide a monitoring system and methodology wherein the remaining service life can be more precisely ascertained as suggested, see Morawitz [0052].
However, Rudy, Floeder and Morawitz do not teach wherein each of the one or more sensors include respective optical fibers located in a respective optical port, each of the one or more sensors configured to transmit a respective optical signal from the port toward the flexible member and each of the one or more sensors configured to receive the optical signal reflected from a surface of the flexible member through the respective port, wherein 3 optical fibers are spaced 120 degrees.
In an analogous art, Stokowski teaches wherein each of the one or more sensors include respective optical fibers located in a respective optical port (The interferometer 1050 may include a first waveguide 1012, a second waveguide 1014 and a third waveguide 1016. The waveguides may be fiberoptic cables or integrated waveguides that transmit light, [0076]), each of the one or more sensors configured to transmit a respective optical signal from the port toward the flexible member and each of the one or more sensors configured to receive the optical signal reflected from a surface of the flexible member through the respective port (The light exiting the first waveguide 1012 is reflected from a first area 1024 of an object surface (such as that of a mask blank) back into the waveguide 1012. The interferometer 1050 may include a lens assembly 1026 and an autofocus system 1038 which focuses the light onto area 1024 and back into waveguide 1012. Light within the third waveguide 16 may be reflected from a second area 1027 of the object surface back into the waveguide 1016, [0078]), wherein 3 optical fibers are spaced 120 degrees (The output of the tri-coupler 1010 is three light beams with intensities that are out of phase with each other by approximately 120 degree, [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Floeder and Morawitz with the tri-coupler of Stokowski to provide an optical fiber inspecting device and method wherein the number of optical components required is significantly reduced as suggested.
Regarding claim 10, Rudy as modified by Floeder, Morawitz and Stokowski teaches the method of claim 9 and Floeder further teaches wherein determining the defect further comprises categorizing the defect into one or more classes based at least in part on the defect (Analysis computer 28 may classify an anomaly into different defect classes if necessary. For instance, there may be unique defect classes to distinguish between spots, scratches, and oil drips. Other classes may distinguish between further types of defects, see Floeder [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder and Stokowski to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].
Regarding claim 12, Rudy as modified by Floeder, Morawitz and Stokowski teaches the method of claim 9, wherein the flexible member is at least one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 13, Rudy as modified by Floeder, Morawitz and Stokowski teaches the method of claim 9, wherein the reference image data is based on the flexible member (The optical control system 402 may also detect, or be provided with, a baseline width W.sub.rb for a rope wrap 52, wire or strand 50. The baseline width W.sub.rb may be input to the optical control system 402 by an operator, or identified in a captured image, see Rudy [0059]).
Regarding claim 16, Rudy as modified by Floeder, Morawitz and Stokowski teaches the method of claim 9, wherein the notification comprises a location of the defect, a number of defects, a type of defect, or a recommendation for performing a service relating to the flexible member (The crane control system 300 may then alert the operator other personnel to the determined status or condition and carry out crane control functions in response to the determined status, see Rudy [0043] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see Rudy [0044]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blemel et al. (US 20020038199 A1) discloses an apparatus providing a means for assessment of the integrity of insulated conduits, harnesses, cables, pipelines and other interconnection systems constructed with integral sensitized media, discrete sensors, and electronics providing a means for transforming sensed data into information and a means for communicating information for the purpose of understanding the location, degree and risk of damage and deterioration, and the probable causes thereof.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641